DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (WO 2015/137518) in view of Gross et al. (US 20180370843; Effective filing date 6/22/2017). US 20170015180 is used as a translation of the WIPO document.  See MPEP 1893.01(d)
Sakamoto discloses a windshield glass laminate.  Concerning claims 1, 7, 11, and 16, Sakamoto discloses the windshield comprises an inner glass sheet and outer glass sheet, wherein the outer glass sheet comprises is a heat ray absorbing glass that has silicon dioxide, magnesium oxide, calcium oxide, alkali metal oxide (which would include sodium oxide) that overlap in ranges, 0.4 to 1.3 mass% total iron oxide, 0 to 0.5 mass% titanium dioxide, and 0 to 2 mass% cesium oxide (para. 0059-0071).  Examiner notes that Sakamoto discloses that the heat-ray absorbing glass composition would have less silica and alumina than the clear glass (para. 0071); as such, the values for the heat ray absorbing glass would overlap and include the claimed values.  The glass sheets have visible transmittance values that would meet federal standards (para. 0062).  As such, it would have been obvious to one of ordinary skill in the art to select sheets that have the required solar absorbance and visible transmittance to meet the federal standards. However, Sakamoto is silent to the clear glass having the claimed compressive stress and depth of layer thereof.  
With respect to claim 5 and 15, the outer glass sheet is thicker than the inner glass sheet, wherein the thickness of the outer glass sheet is at least 1.5 times thicker than the inner glass sheet and the thickness of the outer and inner glass sheets meet the limitations as claimed and would overlap and include the claimed total thickness (para. 0072-0074).  Concerning claim 36, as shown above, the heat ray absorbing glass sheet can be substantially free of cobalt oxide and/or include a titanium dioxide in an amount the encompasses the claimed range (para. 0059-0071).  With respect to claim 37, since the addition of iron oxide in the amounts as disclosed by Sakamoto would reduce the alumina amount, the heat ray absorbing glass would have alumina in less of a content than the inner glass (para. 0059-0071).  In regards to claim 47, the windshield glass laminate has a total thickness less than 5 mm (para. 0072).  However, Sakamoto is silent to the clear glass having the claimed compressive stress, depth of layer, and hardness.
Gross discloses automotive glass compositions and laminates thereof.  Concerning the clear glass sheet, Gross discloses a chemically strengthened glass sheet having the claimed surface compressive stress and a depth of layer (or compressive stress layer) with the claimed properties (e.g. Examples 1-4, 6-7, 9-15, and 24-27; para. 0118-0129).  The glass sheet can be fusion-formable or float-formable (para. 0110-0111).  Examiner notes that for example, the alumina percentage of the second glass (or colored glass) in Sakamoto is less than 2.4 wt% and the combination teaches higher values for the first glass (or clear glass).  Glass sheets having the claimed surface compressive stress and depth of layer, as disclosed by Gross, allow for pair sagging and shape matching with other glass sheets to form glass laminates with an interlayer disposed therebetween (para. 0009).  Given that the surface compressive stress and depth of layer are the same as that claimed and the glass is a float glass having the same materials, the Vickers hardness would be within the claimed range.  As such, it would have been obvious to one of ordinary skill in the art to use a glass sheet having the claimed properties, in order to have matched curved glass substrates and not mismatched glass substrates.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11299018. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a window assembly formed from a second pane of glass having the same composition, an interlayer and a first clear pane of glass that is chemically strengthened having the claimed surface compressive stress.  While it is noted that the ‘018 claims are silent to the Vickers hardness value as recited in claim 1, Examiner notes that the compositions are the same and as such, the first pane of glass would intrinsically possess the claimed hardness value.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783